          Case 3:15-cr-00286-MEM Document 146 Filed 04/17/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :     Criminal No. 3:15-CR-286

                  v.                         :       (JUDGE MANNION)

SAMUEL LOMBARDO,                             :

                           Defendant         :


                                         ORDER


         In accordance with the memorandum issued this same day, IT IS HEREBY
         ORDERED THAT:

         1) Defendant Samuel Lombardo’s motion to vacate under 28 U.S.C. §2255,
         (Doc. 132), is DENIED;

         2) We decline to issue a certificate of appealability; and

         3) The Clerk of Court is directed to close civil case number 3-CV-19-1395.



                                                   s/Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge
Date: April 17, 2020
15-286-01-order
